DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
Applicants’ amendments to the claims and arguments filed on February 9, 2021 have been received and entered. Claim 24 has been newly added. The Talavera-Adame’s declaration filed on February 9, 2021 under 37 CFR 1.131(a) is sufficient to overcome the Jaramillo (J Vis Exp. 2012; (61): e3759, 1-6, online 03/27/2012, art of record) reference.
Claims 1-4, 8-13, 15, 21-23 and 24 are pending in the instant application. 

Election/Restrictions
Applicant's election with traverse of Claims 1-15 (group) in the reply filed on April 27, 2017 was acknowledged.  The traversal was on the grounds that it is well-understood that extending disease treatments and cell therapies from rodent species to human applications, particularly for diabetes, poses significant challenges not within routine experimentation. This is not found persuasive because the special technical feature linking different invention is a cell capable of producing insulin and pharmaceutical composition comprising human beta cells, this technical feature is not a special technical feature as it does not make a contribution over the prior art for the reasons discussed in previous office action mailed on July 27, 2017. Applicant's election of laminin as species for ECM component was acknowledged. However, upon further consideration, election of species requirement between different species of ECM component were withdrawn. The requirement was deemed proper and was therefore made FINAL. 
Claims 1-4, 8-13, 15, 21-23 and 24 are under consideration. 

Withdrawn -Claim Rejections - 35 USC § 103
Claims 1-3,  8-13, 15, 21 and 23 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaramillo (J Vis Exp. 2012; (61): e3759, 1-6, online 03/27/2012, art of record), Weber et al (Tissue Engineering, 2008, 14, 12, 1959-1568, art of record)/ Talavera, D (Molecular 
Claims 1 and 22  were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaramillo (J Vis Exp. 2012; (61): e3759, 1-6, online 03/27/2012, art of record), Weber et al (Tissue Engineering, 2008, 14, 12, 1959-1568, art of record)/ Talavera, D Molecular Biology of the Cell, 2011, Vol. 22, No. 24. Abstract Number: 2069, D’Amour (Nature Biotechnology, 2006, 24, 1392- 1401, art of record)/ Mathew et al. (BMC Systems Biology 2012, 6:154, 1-13, art of record), Zhu et al (Diabetologia (2011) 54:2325–2336, art of record) and Blum et al (Nature Biotech, 2012, 30, 261-264, art of record)/Li et al (Endocrinology 2003, 144(7):3216–3224, art of record) .  The rejection is withdrawn for the reasons discussed above. 
Claims 1, 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaramillo (J Vis Exp. 2012; (61): e3759, 1-6, online 03/27/2012, art of record), Weber et al (Tissue Engineering, 2008, 14, 12, 1959-1568, art of record)/ Talavera, D Molecular Biology of the Cell, 2011, Vol. 22, No. 24. Abstract Number: 2069, D’Amour (Nature Biotechnology, 2006, 24, 1392- 1401, art of record)/ Mathew et al. (BMC Systems Biology 2012, 6:154, 1-13, art of record), Zhu et al (Diabetologia (2011) 54:2325–2336, art of record) as applied above and further in view of Talavera-Adame et al (Stem Cell Rev and Rep, 2011, 7, 532-543, IDS) as evidenced by Nostro et al (Development 138, 861-871 (2011). The rejection is withdrawn for the reasons discussed above. 

New -Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8-13, 15, 21, 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rezania et al (USPGPUB 20150159139, dated 6/11/2015, EFD 4/18/2007) as evidenced by Kleinman et al (Seminars in Cancer Biology 15 (2005) 378–386, art of record), Talavera, D (Molecular Biology of the Cell, 2011, Vol. 22, No. 24. Abstract Number: 2069, art of record)/Weber et al (Tissue Engineering, 2008, 14, 12, 1959-1568, art of record), D’Amour (Nature Biotechnology, 2006, 24, 1392- 1401, art of record) and Zhu et al (Diabetologia (2011) 54:2325–2336, art of record). 
With respect to claim 1, Rezania et al  teach a method of differentiating human embryonic stem cells, said method comprising providing a quantity of H9P46 embryonic stem cells (see example 18, para. 362), (ii) and culturing said hES cells on plated coated with matrigel (see page 1)  (composed of laminin, collagen as evidenced by Kleinman table 1) and in presence of 100 ng/ml activin A and 10-50ng/ml Want 3A (example 18) for 2 to 5 days for induction of definitive endoderm (DE) cells (see example 18, para. 363 and example 32) and further culturing in presence of all-trans retinoic acid (see example 32). It is further disclosed that the cells expressing markers characteristic of the pancreatic endoderm lineage may be treated with at least one other additional factor that may enhance the formation of cells expressing markers characteristic of the pancreatic endocrine lineage selected from group consisting of nicotinamide, Exendin-4, retinoic acid, epidermal growth factor (EGF), keratinocyte growth factor (KGF), IGF-1 HGF or combinations thereof (see para. 212).
With respect to claim 8, Rezania et al teaches resulting DE cells express CXCR4, and Sox17 (see para. 414, example 35). Rezania et al differ from claimed invention by not disclosing (i) using collagen and laminin gel (ii) culturing DE in presence of differentiation agent in a specific regimen as recited in claim 24 
 Talavera cure the deficiency by disclosing  that  culturing human embryoid bodies (EBs) from iPSCs without mouse  feeder in a three-dimensional collagen-LMN gel that allowed EB-EC interaction for longer periods to produce insulin producing cells (abstract) (limitation of amended claim 1). Likewise, it is relevant to note art teaches survival of insulin producing cell is  significantly more in gels containing collagen type I, collagen type IV and laminin as compared 
The combination of reference differ from claimed invention by disclosing differentiating DE in presence of RA, KGF, EGF, HGF, IGF1, exendin-4 and nicotinamide using claimed regimen.
Zhu et al cure the deficiency by teaching four stage PSC differentiation protocol that includes culturing definitive endoderm in presence of 2 uM of  all-trans retinoic acid (RA) and 50ng/ml of keratinocyte growth factor (KGF) for about 6 days, additionally culturing in the presence of 50ng/ml of EGF for 5 days, and further culturing in the presence of 50ng/ml of hepatocyte growth factor (HGF), 50mg/ml of insulin-like growth factor (IGF1), 50ng/ml of  exendin-4 and  10mmol of nicotinamide for about 7 days to obtain mature insulin producing cell (see 2326 col. 2, last para. to page 2327, col. ,1 para. 1, see figure 1 below) (limitation of claims 23-24). 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Zhu et al teaches the stage 3 EP cells incubated with exendin-4, nicotinamide, HGF and IGF1 for 7 days after that insulin producing cells were observed that produces C-peptide, indicating the de novo synthesis of insulin (see page 2329, col. 2, last para., figure 3-5) (limitation of claims 9-13). It is further disclosed that these cells express PDX1 and NKX6-1 (see page 2331, col.1, and para. 1). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art by modifying the method of Rezania by differentiating pSCs into mature insulin-producing cells by culturing cells on feeder free laminin-collagen IV matrix, as suggested by Talavera /Weber to induce differentiation towards definitive endoderm, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable in vitro. It is noted that KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSR, 82 USPQ2d13 96)(http ://www .uspto .gov/web/offices/dcom/bpai/ prec/fd071925 .pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.


Claims 1 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rezania et al (USPGPUB 20150159139, dated 6/11/2015, EFD 4/18/2007) as evidenced by Kleinman et al (Seminars in Cancer Biology 15 (2005) 378–386, art of record), Talavera, D Molecular Biology of the Cell, 2011, Vol. 22, No. 24. Abstract Number: 2069)/Weber et al (Tissue Engineering, 2008, 14, 12, 1959-1568, art of record),  D’Amour (Nature Biotechnology, 2006, 24, 1392- 1401, art of record) and Zhu et al (Diabetologia (2011) 54:2325–2336, art of record)and Li et al (Endocrinology 2003, 144(7):3216–3224, art of record) . 
The teaching of, Jaramillo, Mathew, D’Amour, Zhu have been described above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing insulin producing cells express urocortin. 
Li et al reported that Ucn III is exclusively expressed in pancreatic beta-cells (abstract). 
prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of differentiating pSCs into insulin-producing cells to further characterize the mature insulin producing cells, as previously disclosed by Rezania, Kleinman, D’Amour and Zhu, by characterizing the resulting insulin producing cells with Ucn marker as disclosed by Li, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success in characterizing the mature insulin producing pancreatic cells as prior art successfully used Ucn as maturation marker for ES cells derived beta cells that are responsive to glucose level. It is noted that KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSR, 82 USPQ2d13 96)(http ://www .uspto .gov/web/offices/dcom/bpai/ prec/fd071925 .pdf).
 Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1, 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rezania et al (USPGPUB 20150159139, dated 6/11/2015, EFD 4/18/2007) as evidenced by Kleinman et al (Seminars in Cancer Biology 15 (2005) 378–386, art of record), Talavera, D Molecular Biology of the Cell, 2011, Vol. 22, No. 24. Abstract Number: 2069)/Weber et al (Tissue Engineering, 2008, 14, 12, 1959-1568, art of record),  D’Amour (Nature Biotechnology, 2006, 24, 1392- 1401, art of record) and Zhu et al (Diabetologia (2011) 54:2325–2336, art of record) as applied above and further in view of Talavera et al (American Journal of Transplantation, April 2011 Vol. 11, Supp. SUPPL. 2, pp. 245. Abstract Number: 717.)/ Talavera-Adame et al (Stem Cell Rev and Rep, 2011, 7, 532-543, IDS).
The teaching of Rezania, Talavera, D’Amour, Zhu have been described above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing EBs are co cultured in presence of human microvascular endothelial Cells.
 The deficiency is cured by Talavera-Adame who teaches  (a) providing a quantity of pluripotent stem cells (pSCs) (page 533, right column, second paragraph); and (b) co-culturing the pSCs in the presence of at least one differentiation agent (page 534, left column, first 
Regarding claims 2-4, Talavera teaches co-culturing human EBs with HMECs to produce cells that express beta-cell markers such as insulin, C-peptide, PDX-1, Nkx6.1, and Nkx2.2. No expression of these markers was found in EBs control or EBs co-cultured with mouse embryonic fibroblasts (EB-MEFs). At EB-HMEC interface, C-peptide positive cells co-expressed phospho-Smad1/5/8. It is further disclosed that resulting cells express insulin, C-peptide, PDX-1, Nkx6.1, and Nkx2.2 (see abstract). With respect to claim 3, Talavera-Adame discloses plating endothelial cells together with EBs; (page 534, left column, first paragraph).Regarding claim 4, Talavera-Adame discloses the method of claim 3, and Talavera-Adame further discloses the endothelial cells used were human microvascular endothelial cells (abstract; page 533, right column, second paragraph). Likewise, Talavera abstract teaches co-culturing human EB and human microvascular endothelial cells  is capable of producing cells that express marker of beta cells such as insulin, c-peptide,  Pdx-1 and  Nkx2.2  (see abstract).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of differentiating pSCs into adult insulin-producing cells, as previously disclosed by Rezania,  Talavera and Zhu, by producing hEBs and then co- culturing said hEB with human microvascular endothelial Cells, as suggested by Talavera/ Talavera abstract  as an alternative to direct differentiation of hPSC disclosed in prior art of Zhu, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success in co- culturing EB and human endothelial cells on matrix component prior art successfully co-cultured EB with endothelial cells to increase insulin gene expression in differentiating cells and more efficiently induce differentiation of pSCs into in vitro as evident from the teaching of Talavera abstracts. It is noted that KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSR, 82 USPQ2d13 96)(http ://www .uspto .gov/web/offices/dcom/bpai/ prec/fd071925 .pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant disagree with the rejection arguing both D’Amour and Zhu rely on culturing pSCs on mouse feeders. This is distinctly different from the presently claimed method, wherein differentiation occurs with human pSCs cultured with “a collagen and a laminin, without mouse feeders”, see Examples 3 and 4, page 18, lines 23-38, and figure 1 of the specification (emphasis added). Mouse feeders as a substrate provide trophic and biophysical support for maintaining or altering cellular identity. When properly evaluating a reference as a whole, D’Amour and/or Zhu refers to the use of both its mouse feeders and growth factors for differentiation. The compatibility or incompatibility with other growth factors would not confer a reasonable expectation of success when the techniques of D’Amour and Zhu are altered to remove the mouse feeders. Therefore, the claimed method would not be predictable even if Jaramillo’s technique is altered with Zhu’s technique along with Weber/Talavera and D’Amour/Matthew. Applicant further argues that claim 24 is directed to a precise combination and sequence of differentiation agents, each used for a specific duration of time, from induction of definitive endoderm to production of mature insulin-producing cells. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is relevant to note that newly cited reference of Rezania in view of  Talavera /Weber  teach culturing the pSCs in the presence of activin A and WNT3A on plate coated with ECM or collagen and laminin that is feeder free to 
In response to applicant’s argument that D’Amour and Zhu rely on culturing pSCs on mouse feeders, it is noted that these references are cited to show that condition for differentiation of definitive endoderm cells into insulin producing cells was known in prior art. To the extent Zhu et al. describe the three stage protocol similar to one disclosed in the instant application that include culturing the definitive endoderm cells in presence of exendin-4, nicotinamide, HGF and IGF1 for 7 days after that insulin producing cells were observed that produces C-peptide, indicating the de novo synthesis of insulin (see page 2329, col. 2, last para., figure 3-5), the rejection is applicable to the instant case. Applicants' selective reading of Zhu et al. ignores the teachings of the reference of Rezania and Talavera/Weber et al. There is no requirement for Zhu et al. to teach that which is clearly taught by Rezania and Talavera/Weber. It is emphasized that prior art explicitly teaches culturing pSC on ECM or collagen and laminin coated plate to produce definitive endoderm as an alternative to culturing pSC on mouse feeder cells. Absent evidence of any unexpected and/or superior results, a person of skill in the art would be motivated to use feeder free system to culture cells on gel containing collagen IV and laminin, because the method would allow greater insulin secretion using the differentiation protocol disclosed in Zhu, with a reasonable expectation of success.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicant's arguments are not compelling and do not overcome the rejection of record.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Talavera et al, (poster at Stem Cell Summit, Convention Center, West Palm Beach Florida, USA, 2012) is not applied as prior art because it is not by other in view of applicant’s declaration filed on February 9, 2021.
 Banerjee et al (Journal of Tissue Engineering and Reg. Medicine, 2010, 1-6, IDS. Van Hoof et al (Stem cell Research, 2011, 6, 276-285).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/Primary Examiner, Art Unit 1632